J-S01008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    CALVIN JAMAR HILL-GAMBLE                   :
                                               :
                      Appellant                :       No. 678 MDA 2016


             Appeal from the Judgment of Sentence March 22, 2016
                In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0005209-2014


BEFORE:      GANTMAN, P.J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                          FILED JANUARY 27, 2017

        Appellant, Calvin Jamar Hill-Gamble, appeals from the judgment of

sentence entered in the Dauphin County Court of Common Pleas, following

his jury trial convictions of three counts of firearms not to be carried without

a license, and one count each of persons not to possess firearms, receiving

stolen property, possessing instruments of crime, possession of a controlled

substance with intent to deliver (“PWID”), possession of a controlled

substance, and possession of drug paraphernalia.1 We affirm.

        In its opinions, the trial court fully and correctly sets for the relevant

facts and procedural history of this case. Therefore, we have no reason to
____________________________________________


1
 18 Pa.C.S.A. §§ 6106(a)(1), 6105(a)(1), 3925(a), 907(a), 35 P.S. §§ 780-
113(a)(30), (a)(16), and (a)(32), respectively.
J-S01008-17


restate them.

      Appellant raises the following issues for our review:

         DID NOT THE COURT ERR IN DENYING [APPELLANT’S]
         MOTION TO SUPPRESS THE SEARCH AND SEIZURE OF
         [APPELLANT’S] CELL PHONE RECORDS AND THE SEARCH
         OF THE CONTENTS OF [APPELLANT’S] CELL PHONE
         SEIZED BY POLICE INCIDENT TO [APPELLANT’S] ARREST?

         DID NOT THE [TRIAL] COURT ABUSE ITS DISCRETION BY
         FAILING TO GRANT [APPELLANT] A NEW TRIAL ON THE
         BASIS THAT THE GUILTY VERDICTS WERE AGAINST THE
         WEIGHT OF THE EVIDENCE?

         WAS    THE   IMPOSITION   OF   FOUR   CONSECUTIVE
         SENTENCES, RESULTING IN AN AGGREGATE SENTENCE
         OF [TEN] TO [TWENTY] YEARS, CLEARLY UNREASONABLE,
         SO MANIFESTLY EXCESSIVE AS TO CONSTITUTE AN
         ABUSE OF DISCRETION, AND INCONSISTENT WITH THE
         PROTECTION OF THE PUBLIC, THE GRAVITY OF THE
         OFFENSES, AND [APPELLANT’S] REHABILITATIVE NEEDS?

(Appellant’s Brief at 7).

      Our standard of review of the denial of a motion to suppress evidence

is as follows:

         [An appellate court’s] standard of review in addressing a
         challenge to the denial of a suppression motion is limited
         to determining whether the suppression court’s factual
         findings are supported by the record and whether the legal
         conclusions drawn from those facts are correct. Because
         the Commonwealth prevailed before the suppression court,
         we may consider only the evidence of the Commonwealth
         and so much of the evidence for the defense as remains
         uncontradicted when read in the context of the record as a
         whole. Where the suppression court’s factual findings are
         supported by the record, [the appellate court is] bound by
         [those] findings and may reverse only if the court’s legal
         conclusions are erroneous.       Where…the appeal of the
         determination of the suppression court turns on allegations
         of legal error, the suppression court’s legal conclusions are

                                     -2-
J-S01008-17


         not binding     on [the] appellate court, whose duty it is to
         determine if    the suppression court properly applied the law
         to the facts.    Thus, the conclusions of law of the [trial court
         are] subject    to…plenary review.

Commonwealth v. Hoppert, 39 A.3d 358, 361-62 (Pa.Super. 2012),

appeal denied, 618 Pa. 684, 57 A.3d 68 (2012).

      Additionally, the standard of review for a challenge to the weight of

the evidence is as follows:

         The weight of the evidence is exclusively for the finder of
         fact who is free to believe all, part, or none of the evidence
         and to determine the credibility of the witnesses. An
         appellate court cannot substitute its judgment for that of
         the finder of fact. Thus, we may only reverse the [trial]
         court’s verdict if it is so contrary to the evidence as to
         shock one’s sense of justice. Moreover, where the trial
         court has ruled on the weight claim below, an appellate
         court’s role is not to consider the underlying question of
         whether the verdict is against the weight of the evidence.
         Rather, appellate review is limited to whether the trial
         court palpably abused its discretion in ruling on the weight
         claim.

Commonwealth v. Champney, 574 Pa. 435, 444, 832 A.2d 403, 408

(2003), cert. denied, 542 U.S. 939, 124 S.Ct. 2906, 159 L.Ed.2d 816 (2004)

(internal citations omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable Deborah E.

Curcillo, we conclude Appellant’s issues on appeal merit no relief. The trial

court opinions fully discuss and properly dispose of the questions presented.

(See Opinion in Support of Denial of Motion for New Trial, filed February 29,

2016, at 1-4, and Trial Court Opinion, filed July 11, 2016, at 3-5, 8-9)

                                        -3-
J-S01008-17


(finding: (1) search of Galaxy S5 cellphone left in car on August 22, 2014,

uncovered cellphone’s registered phone number, and subsequent police

investigation revealed that registered phone number was transferred to

another phone on August 23, 2014; after police arrested Appellant, police

recovered Galaxy S3 cellphone from Appellant’s person; Appellant’s mother

subsequently confirmed Appellant’s Galaxy S3 phone number was same

number associated with Galaxy S5 cellphone seized from vehicle; in light of

fact that Appellant was registered owner of vehicle and Officer Corby

recognized Appellant as passenger in vehicle stopped on August 22, 2014,

this information was sufficient to warrant person of reasonable caution to

believe search of Galaxy S3 cellphone should be conducted; further, Officer

Corby recovered Galaxy S5 cellphone in close proximity to numerous items

of drug-related contraband; based on his eight years of experience as police

officer, Officer Corby knew it was commonplace for drug dealers to arrange

drug transactions via text message and cellphone calls; because Galaxy S3

and Galaxy S5 cellphones had identical phone numbers, there was fair

probability that police would find contraband or evidence of crime on Galaxy

S3 cellphone; thus, court properly concluded probable cause existed to

warrant search of Galaxy S3 cellphone; (2) Officer Corby ran vehicle’s

license plate during early morning hours of August 22, 2014, and

determined vehicle’s registration was expired; Officer Corby activated lights

and sirens, and vehicle eventually stopped in apartment complex about one


                                    -4-
J-S01008-17


mile from where Officer Corby first initiated traffic stop; when vehicle

stopped, all three occupants attempted to escape; while Officer Corby was

able to apprehend driver, other two passengers escaped; nevertheless,

Officer Corby observed both passengers who fled scene during incident;

Officer Corby believed Appellant resembled one of passengers who fled;

significantly, Appellant’s half-sister lives in apartment complex where vehicle

stopped on August 22, 2014, and eyewitness testified she saw Appellant’s

half-sister and her mother talking to man matching Officer Corby’s

description of Appellant on night of incident; further, police seized two

cellphones during investigation, both of which connected Appellant to

criminal contraband found in car after traffic stop; Appellant testified he was

not one of passengers who fled on August 22, 2014, because his co-

defendant had dropped him off at home prior to traffic stop; despite

Appellant’s insistence that he was not in vehicle at time of stop, Appellant

admitted his involvement in certain criminal activity around time of incident;

in light of this evidence, jury’s guilty verdict does not shock one’s sense of

justice; (3) jury convicted Appellant of numerous drug and firearm-related

offenses, including receiving stolen property, possessing instruments of

crime, and possession of controlled substance; on March 22, 2016, court

held resentencing hearing to adequately explain its imposition of four

consecutive terms of imprisonment; at resentencing hearing, court noted

Appellant’s dual behavior; on one hand, Appellant was articulate and


                                     -5-
J-S01008-17


compliant with his federal probation and parole requirements; on other

hand, Appellant repeatedly used his mind for criminal activity, which

culminated in Appellant’s October 28, 2015 conviction of numerous drug and

firearm-related offenses; under these circumstances, it was within court’s

discretion to impose aggregate term of ten to twenty years’ imprisonment

especially in light of nature of offenses and Appellant’s criminal history).

Accordingly, we affirm on the basis of the trial court opinions.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/27/2017




                                     -6-